                 Case 1:20-cr-00219-NONE-SKO Document 13 Filed 01/13/21 Page
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release
                                                                              1 of 4
                                                                           Page 1 of                                3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.   1:20-cr-00219 NONE SKO
MICHAEL DICKENS                                                           )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                               United States District Courthouse
                                                                                         Place


      on                      February 17, 2021 at 1:00 p.m. before Magistrate Judge Sheila K. Oberto
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




      Michael Dickens release is delayed until 9:00 AM on January 14, 2021
Case 1:20-cr-00219-NONE-SKO Document 13 Filed 01/13/21 Page 2 of 4
                Case
 AO 199B (Rev. 09/08-   1:20-cr-00219-NONE-SKO
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)       13 Filed 01/13/21 Page 3 ofPage
                                                                                                                 4                       2 of   3 Pages

 DICKENS, Michael
 Doc. No. 1:20CR00219-1
 Modified
                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)   if your passport is located, you must surrender the document to the Clerk, U.S. District Court, and you must not
                       apply for or obtain a passport or any other travel document during the pendency of this case; and,
                (b)   all other conditions of release not in conflict with this order, shall remain in full force and effect.
    Case 1:20-cr-00219-NONE-SKO Document 13 Filed 01/13/21 Page 4 of 4




1/13/2021


                            United States Magistrate Judge Sheila K. Oberto
